Case 2:21-cv-00239-RBS-DEM Document1 Filed 04/30/21 Page 1 of 6 PagelD# 1

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

 

Norfolk Division
CLAYTON MABRY,
Plaintiff,
v. Case No.
Norfolk City Circuit Court Case No. CL21-3368-00
LOWE’S HOME CENTERS
and

CAL CARTAGE WAREHOUSING & TRANSLOADING, LLC

JOINT NOTICE OF REMOVAL

Defendants Lowe’s Home Centers (“Lowe’s”) and Cal Cartage Warehousing &
Transloading, LLC (“Cal Cartage’), (collectively “Defendants”), by counsel, and pursuant to 28
U.S.C. §§ 1441 and 1446, file this Joint Notice of Removal on the following grounds:

1. Plaintiff Clayton Mabry filed a Complaint in the Circuit Court for the City of
Norfolk, Virginia on March 22, 2021, alleging a personal injury claim against Defendants for
injuries from an alleged accident on July 14, 2020 in Suffolk, Virginia.

2. Plaintiff served both Defendants through their registered agents with a copy of a
Summons, Complaint, Interrogatories, and Requests for Production on or about April 1, 2021. The
Summons to Defendant Lowe’s, as well as the Complaint, Interrogatories, and Requests for
Production are collectively attached as Exhibit A. The Summons to Defendant Cal Cartage, as
well as the Complaint, Interrogatories, and Requests for Production are collectively attached as

Exhibit B.
Case 2:21-cv-00239-RBS-DEM Document1 Filed 04/30/21 Page 2 of 6 PagelD# 2

3. The Defendants filed a joint Answer in Norfolk Circuit Court which is attached as

Exhibit 'C. The Defendant also filed an Objection to Venue and Motion to Transfer Venue which

is attached as Exhibit D.
GROUNDS FOR REMOVAL
4. Plaintiff is a Virginia resident and is therefore a citizen of Virginia.
5. Lowe’s Home Centers is an LLC (Lowe’s Home Centers, LLC) which is a North

Carolina Limited Liability Company with its principal place of business in North Carolina. The
sole member of Lowe’s Home Centers, LLC is Lowe’s Companies, Inc., which is a North Carolina
corporation with its principal place of business in North Carolina.

6. Defendant Cal Cartage is a Limited Liability Corporation with its sole member
being California Cartage Distribution LLC which is a limited liability corporation with its principal
place of business in California.

a. The sole member of California Cartage Distribution LLC is NFI California
Cartage Holding Company, LLC which is a limited liability corporation
with its principal place of business in New Jersey.

b. The sole member of NFI California Cartage Holding Company LLC is NFI,
LP. The limited partners of NFI, LP are the Sidney R. Brown 2009 GST
Exempt Family Trust Dated November 30, 2009 (a New Jersey trust)
(“Sidney Brown Trust”); the Jeffery S. Brown 2015 GST Exempt Trust (a
New Jersey trust)(“Jeffery Brown Trust”); and the Irwin J. Brown 2015

GST Exempt Family Trust (a Texas trust)(“Irwin Brown Trust”).

Page 2 of 6
Case 2:21-cv-00239-RBS-DEM Document1 Filed 04/30/21 Page 3 of 6 PagelD# 3

Cc. Sandra Brown and Scott Brucker are the trustees of the Sidney Brown Trust
and are both citizens of Pennsylvania.
d. Daniel Cooper and Tracy Brown are the trustees of the Jeffery Brown Trust.

Daniel Cooper is a citizen of Pennsylvania and Tracy Brown is a citizen of

New Jersey.
e. Scott Brucker is the trustee of the Irwin J. Brown Trust and is a citizen of
Pennsylvania.
7. This action therefore involves a controversy wholly between citizens of different

states. There is complete diversity of citizenship.

8. Plaintiffs Complaint seeks $150,000 in damages against Defendants, and it
otherwise alleges that Plaintiff “suffered, and will continue to suffer, permanent human
damages...” Complaint at { 15.

9. The amount in controversy therefore exceeds $75,000, exclusive of interest and
costs,

10. This Court therefore has original jurisdiction in this matter pursuant to 28 U.S.C. §
1332(a), and it may be removed to this Court pursuant to 28 U.S.C. § 1441(a).

COMPLIANCE WITH PROCEDURAL REQUIREMENTS

11. Pursuant to 28 U.S.C. § 1446 (b), this Notice of Removal is being filed within thirty
(30) days after Defendants were served with the Complaint, the initial pleading setting forth the
claims upon which Plaintiff's action is based or within thirty (30) days of Defendants receiving

the Complaint.

Page 3 of 6
Case 2:21-cv-00239-RBS-DEM Document1 Filed 04/30/21 Page 4 of 6 PagelD# 4

12. Pursuant to 28 U.S.C. § 1441(a), venue of this removal action is proper in the
Eastern District of Virginia, Norfolk Division, because it is in the district and division embracing
the place where the state court action is pending.

13. | Promptly after the filing of this Joint Notice of Removal, Defendants will give
written notice of the removal to Plaintiff, the adverse party, and will file a copy of this Joint Notice
of Removal with the Circuit Court for the City of Norfolk, as required by 28 U.S.C. § 1446(d).

14. Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders served
upon Lowe’s and Cal Cartage in the state court action have been attached hereto.

15. | Lowe’s and Cal Cartage, the two Defendants in this action, both consent to removal.

16. Defendants demand a trial by jury, and a Notice of Demand of Trial by Jury is
attached hereto as Exhibit E.

WHEREFORE, Lowe’s Home Centers and Cal Cartage Warehousing and Transloading,
LLC, by counsel, respectfully request that this action be removed from the Circuit Court for
Fauquier to this Court.

LOWE’S HOME CENTERS &

CAL CARTAGE WAREHOUSING
& TRANSLOADING, LLC

 

By:___/s/
Counsel

D. Cameron Beck (VSB No. 39195)
McCandlish Holton, P.C.

P.O. Box 796

1111 E. Main St., Suite 2100
Richmond, VA 23218

(804) 775-3100 Telephone

Page 4 of 6
Case 2:21-cv-00239-RBS-DEM Document1 Filed 04/30/21 Page 5 of 6 PagelD# 5

(804) 775-3800 Facsimile
cbeck@lawmh.com
Counsel to Defendants

Page 5 of 6
Case 2:21-cv-00239-RBS-DEM Document1 Filed 04/30/21 Page 6 of 6 PagelD# 6

CERTIFICATE OF SERVICE

I hereby certify that on this 30th day of April, 2021, I will email this filing to the

following:

George T. Albiston, Esq. (VSB No. 22967)
Christopher M. Albiston, Esq. (VSB No. 94637)
Gilbert & Albiston

580 E. Main Street, Ste. 330

Norfolk, VA 23510

george@albistonlaw.com

Counsel for Plaintiff

And I hereby certify that on the 30th day of April, 2021, I will cause a true copy of the
foregoing to be sent via U.S. mail to:

Hon. George E. Schaefer, Clerk
Norfolk Circuit Court

150 St. Paul's Boulevard

7th Floor

Norfolk, VA 23510-2773

/s/

D. Cameron Beck, Jr. (VSB # 39195)
Attorneys for Zharik and RFS Group, Inc.
McCandlish Holton

P. O. Box 796

Richmond, VA 23218

(804) 775-3100 Telephone

(804) 775-3800 Facsimile

cbeck@lawmh.com

Page 6 of 6
